Citation Nr: 0905735	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
being housebound since January 10, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and August 2005 RO 
rating decisions.  The September 2004 RO decision, in 
pertinent part, granted SMC based on being housebound for the 
period from April 6, 2001 to January 10, 2002.  The August 
2005 RO decision, in pertinent part, denied the Veteran's 
claim for SMC based on being housebound for the period since 
January 10, 2002.  The Veteran provided testimony at a 
personal hearing at the RO in November 2006.  In January 
2008, the Veteran testified at a Travel Board hearing at the 
RO.  

The Board notes that in a December 2004 statement, the 
Veteran raised the issue of entitlement to an effective date 
earlier than April 6, 2001, for service connection for 
recurrent syncopal episodes, including based on clear and 
unmistakable error (CUE).  That issue is not before the Board 
at this time and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia (rated 
100 percent disabling) and for recurrent syncopal episodes 
(rated 20 percent disabling).  

2.  The Veteran does not have both a single service-connected 
disability rated as 100 percent disabling with an additional 
service-connected disability or disabilities independently 
rated at 60 percent disabling, and is not substantially 
confined to his house or its immediate premises or 
institutionalized, since January 10, 2002.  



CONCLUSION OF LAW

The criteria for special monthly compensation based on being 
housebound since January 10, 2002 have not been met.  38 
U.S.C.A. §§ 1114 (s), 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.350, 3.351 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in September 2004, 
correspondence in February 2005, a rating decision in August 
2005, a statement of the case in March 2006, a supplemental 
statement of the case in November 2007, and correspondence in 
May 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The Veteran seeks SMC based on being housebound for the 
period since January 20, 2002.  A veteran receiving non-
service-connected pension may receive housebound-rate special 
monthly pension if he has a disability rated as permanent and 
total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly pension at the aid and attendance rate.  
38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d) 
(2008).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).  

The Veteran is service-connected for schizophrenia (rated 100 
percent disabling) and for recurrent syncopal episodes (rated 
20 percent disabling).  SMC based on being housebound was 
granted for the period from April 6, 2001 to January 10, 
2002.  A May 2008 Board decision denied the Veteran's claim 
for entitlement to SMC based on being housebound for the 
period prior to April 6, 2001.  

The Veteran contends that he is entitled to SMC based on 
being housebound for the period since January 10, 2002.  The 
Veteran apparently alleges that because he is in receipt of a 
100 percent rating, he should also be in receipt of SMC based 
on being housebound since January 10, 2002.  At the January 
2008 Board hearing, the Veteran's brother, who is apparently 
a physician, appeared to argue that the Veteran met the 
standards for SMC based on being housebound for various 
periods, because his disabilities should have been rated in a 
way to provide for a 100 percent rating and at least a 60 
percent rating.  

A June 2002 RO decision granted service connection and a 20 
percent rating for recurrent syncopal episodes, effective 
April 6, 2001.  

A December 2003 RO decision granted service connection and a 
70 percent rating for schizophrenia, effective April 6, 2001.  

A May 2004 RO decision increased the rating for the Veteran's 
service-connected schizophrenia to 100 percent, effective 
February 2, 2004.  

A September 2004 RO decision assigned a 100 percent rating 
for the Veteran's service-connected recurrent syncopal 
episodes for the period from April 6, 2001 to January 9, 
2002, and a 20 percent rating for the period since January 
10, 2002.  SMC based on being housebound was granted for the 
period from April 6, 2001 to January 10, 2002.  The Board 
observes that the period from August 6, 2001 to January 10, 
2002, was the only period during which the Veteran had a 
disability rated at 100 percent (for recurrent syncopal 
episodes) and an additional disability (schizophrenia) rated 
60 percent or more.  

As noted above, the Board observes that the Veteran's current 
service-connected disorders are schizophrenia (rated 100 
percent disabling) and recurrent syncopal episodes (rated 20 
percent disabling).  

Private and VA treatment records, including VA examination 
reports, dated from January 2002 to August 2008 show that the 
Veteran was treated for his service-connected disorders as 
well as for numerous non-service-connected disorders such as 
hypertension, hyperlipidemia, hepatitis C, and erosive 
polyarthralgia on multiple occasions.  The evidence fails to 
indicate that the Veteran was housebound at any time since 
January 10, 2002.  

The Board finds that a preponderance of the evidence is 
against the claim for SMC based on being housebound since 
January 10, 2002.  The evidence does not show that the 
veteran is housebound.  There is no evidence of record 
indicating that he is confined to his house or immediate 
premises or that he is currently institutionalized due to 
service-connected disabilities since January 10, 2002.  See 
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Moreover, as 
indicated above, although the veteran has a single service-
connected disability rated 100 percent disabling 
(schizophrenia), he does not currently have an additional 
service-connected disability or disabilities rated as 60 
percent disabling since January 10, 2002.  The Veteran's 
recurrent syncopal episodes are solely rated as 20 percent 
disabling since January 10, 2002.  See 38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for special monthly 
compensation based on being housebound since January 10, 
2002.  As the preponderance of the evidence is against the 
claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









ORDER

Special monthly compensation based on the being housebound 
since January 10, 2002, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


